               Case 17-16649-SMG         Doc 120    Filed 10/27/20     Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            FORT LAUDERDALE DIVISION
                                 www.flsb.uscourts.gov

In re:

GLADIMIR DOCTEUR                                                    Case No. 17-16649-SMG
           Debtor                    /                              Chapter 13

             DEBTOR’S MOTION TO APPROVE HOMEOWNERS’ INSURANCE
          SETTLEMENT PROCEEDS AND REQUEST TO RETAIN PROCEEDS
             FOR REIMBURSEMENT EXPENSES ON HOMESTEAD PROPERTY

         The Debtor, GLADIMIR DOCTEUR, by and through undersigned counsel, hereby files

this Motion to Approve Homeowners’ Insurance Settlement Proceeds and Request to Retain

Proceeds for Reimbursement Expenses on Homestead Property, and states as follows:

         1. On May 26, 2017, Debtor filed a Voluntary Petition for relief under Chapter 13 of the

            Bankruptcy Code.

         2. On or about September 10, 2017, the Debtor’s homestead property located at 12821

            Trotter Blvd., Davie, FL 33330 (the “Property”) sustained significant wind damage (see

            attached Exhibit “A”).

         3. The Debtor is waiting for the release of the homeowners’ insurance settlement net

            proceeds from Gregory Funding, LLC in the total amount of $138,367.87 for the repairs

            of the Property (see attached Exhibit “B”).

         4. Due to the significant amount of roof damage to the Property, the Debtor made the

            necessary repairs to the Property and wishes to be reimbursed for these out-of-pocket

            expenses.
              Case 17-16649-SMG        Doc 120     Filed 10/27/20   Page 2 of 2




      5. The Debtor is seeking Court approval for the retention of the homeowners’ insurance

          settlement net proceeds for the out-of-pocket reimbursement expenses he incurred for

          the necessary repairs of the Property.

      6. The undersigned counsel has agreed to receive the fee for the instant Motion from the

          settlement proceeds.

      WHEREFORE, the Debtor respectfully request this Honorable Court grant the Motion to

Approve Homeowners’ Insurance Settlement Proceeds and Request to Retain Proceeds for

Reimbursement Expenses on Homestead Property and for whatever further relief this Court

recommends.

      Respectfully submitted on this 27th day of October, 2020.

                                                         VAN HORN LAW GROUP, P.A.
                                                         330 N. Andrews Ave., Suite 450
                                                         Fort Lauderdale, Florida 33301
                                                         (954) 765-3166
                                                         (954) 756-7103 (facsimile)
                                                         chad@cvhlawgroup.com
                                                         By: /s/ Chad T. Van Horn, Esq.
                                                         Chad T. Van Horn, Esq.
                                                         FL Bar 64500
